DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 is being considered by the examiner.

Response to Arguments
Applicant’s amendments and related arguments, with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arward, et al. (GB 2493446) in view of Katoh, et al. (U.S. Patent Publication No. 2008/0009990).  
For claim 1, Arward discloses an exit assist method executed using an exit assist controller configured to control a subject vehicle to move from an exit start position to a target exit position along an exit route, the exit assist method comprising: determining an exit direction of the subject vehicle (see pg. 12, line 25 to Pg. 13, line 24); determining whether or not an adjacent parked vehicle is present in an adjacent parking space to the exit start position (see Pg. 14, lines 5-17); when no adjacent parked vehicle is present, generating the exit route that passes through the adjacent parking space in the exit direction of the subject vehicle (see Pg. 15, lines 15-22).  Arward does not explicitly disclose the route when an adjacent vehicle is present.   
A teaching from Katoh discloses when an adjacent object is present, generating the exit route that does not pass through the object space in the exit direction of the object space (see Fig. 4B and para. 0050, object and the space is equivalent to a parked vehicle in a corresponding parking space).   It would have been obvious to one of ordinary skill in the art to modify Arward to include the teachings of Katoh based on the motivation to improve a drive assist system to decrease a driver's load in starting a vehicle from a stop point such as a parking lot.  
Regarding claim 2, Arward further discloses wherein the exit route when the adjacent parked vehicle is present includes a linear movement segment for linearly moving from the exit start position (see Fig. 4, linear reverse) and a turning segment for turning from an end point of the linear movement segment so as not to interfere with the adjacent parked vehicle (see Fig. 4, forward with turn), and a distance of the linear movement segment is set in accordance with a distance between the adjacent parked vehicle and the subject vehicle (see pg. 19, lines 13-26).
With reference to claim 3, Arward does not explicitly disclose the claimed limitation.  However, as shown in Fig. 3 and Pgs. 18, lines 25-30, the vehicle begins an exit turn immediately after the start of the maneuver.  This is interpreted to be equivalent to setting the linear distance to zero. 
Referring to claim 4, Arward further discloses wherein when the adjacent parked vehicle is present (see Pg. 7, lines 7-15), the target exit position is set in accordance with a position of the adjacent parked vehicle and a traffic direction of vehicles in a driveway on which the target exit position is set (see Pg. 7, lines 7-15).  
With regards to claim 6, Arward further teaches comprising setting the target exit position in accordance with a predetermined automatic setting condition (see pg. 11, line 20 to pg. 12, line 13 and line 25 to pg. 13, line 21).
Claim 8 is rejected based on the citations and reasoning provided above for claim 1. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arward, et al. (GB 2493446) and Katoh, et al. (U.S. Patent Publication No. 2008/0009990) as applied to claim 1 above, and further in view of Yoshioka, et al. (JP 2013177128).   
For claim 5, Arward does not explicitly disclose the claimed limitation.  A teaching from Yoshioka discloses receiving a command of an operator designating the target exit position and setting the target exit position in accordance with the received command (see para. 0050).  It would have been obvious to one of ordinary skill in the art to modify Arward to include the teachings of Yoshioka based on the motivation to improve a vehicle remote control system that remotely controls a vehicle from a communication terminal, and determines a delivery position of the vehicle based on the parking position of the vehicle and the position of a passenger who is scheduled to board the vehicle. It is a vehicle remote control system equipped with a decision unit.  
With reference to claim 7, Arward further teaches wherein the predetermined automatic setting condition is a condition that is set in accordance with a position of an operator performing remote control of the subject vehicle (see paras. 0035, 0052).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM D TISSOT/               Primary Examiner, Art Unit 3663